PER CURIAM.
Judgment was signed on October 19, 1976, and notice of judgment was mailed October 25. Appellant applied for a new trial which motion was denied on December 22, 1976. Appellant did not make a motion for appeal nor furnish security until March 15, 1977, which was not timely. LSA-C. C.P. Art. 2087.
Appellant was notified of our probable lack of jurisdiction and did not respond to our order to show cause why this appeal should not be dismissed.
At appellant’s cost, the appeal is DISMISSED.